64 F.3d 656
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James K. CALCUTT;  June B. Calcutt, Plaintiffs-Appellants,v.STATE of Maryland;  Stephen Cordi;  Thomas Mace;  DeborahBacharach;  Michael Schmith;  Susan Demianchik;  J. JosephCurran, Jr., Attorney General, Maryland;  Louis Goldstein,Comptroller, Maryland, Defendants-Appellees.
No. 95-1677.
United States Court of Appeals, Fourth Circuit.
Submitted July 27, 1995.Decided Aug. 15, 1995.

James K. Calcutt, June B. Calcutt, Appellants Pro Se.  Evelyn Omega Cannon, Assistant Attorney General, Kathleen Susan Hoke, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, MOTZ, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order dismissing their action in which they claimed that the Defendants illegally assessed state retail sales taxes against them.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Calcutt v. Maryland No. CA-94-3408-H (D.Md. Feb. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED